 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSEPH SCHWAGERL,
                                                   NO: 2:19-CV-0134-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITH
 9          v.                                     PREJUDICE

10    WITHERSPOON, KELLEY,
      DAVENPORT & TOOLE, P.S., and
11    DOES 1 - 5,

12                              Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulation Motion for Dismissal with

15   Prejudice (ECF No. 8). The motion was submitted for hearing without oral

16   argument. The Court has reviewed the record and files herein, and is fully

17   informed.

18         The stipulation is filed pursuant to Federal Rule of Civil Procedure

19   41(a)(1)(A)(ii) and provides that this case should be dismissed with prejudice and

20   without an award of costs or fees to any party.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice, each party shall bear its own costs and fees.

 4         The District Court Executive is directed to enter this Order and Judgment

 5   accordingly, furnish copies to counsel, and CLOSE the file.

 6         DATED January 31, 2020.

 7

 8                                   THOMAS O. RICE
                              Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
